DETAILED ACTION
	This Office Action is in response to an Amendment, filed 04 March 2021, wherein Claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites:
“A system comprising: a server connected to a network; an automatic data model generator connected to the network and configured to receive a service representation and entity-specific data and, responsive to a receiving, automatically generate a data model based on the service representation and the entity-specific data; and an automatic application generator configured to automatically generate a plurality of application components based on the data model and the plurality of application components comprises an application client of which a portion of the application client is configured to run on a mobile device and a remaining portion of the application client is configured to run on the server, an application server, a client-server protocol, and a dashboard generator configured to generate a dashboard, the application generator configured to generate an input to the dashboard generator to generate the dashboard, which is used to update the data model; and the automatic application generator configured to being coupled, via the network, to the server, the 

The prior art of Bandhole (US 9430207) teaches a platform for enterprise users to create, host, deliver, and personalize native applications for end users. The prior art of Agovic (US 20130145348) teaches a platform for building applications that generates and updates the user views based on specifications for the application. The prior art of Hirsch (US 20120260232) teaches a mobile application deployment and development platform in which application components are automatically generated based on a data model and user selections to a high-level service representation. The prior art of Just (US 20030208640) teaches the automatic generation of separate client and server components of an application.
What is not disclosed by the prior art of record is the use of an application generator that uses a data model and user selections to a high-level service representation to automatically generate application components comprising separately deployed client and server components in addition to a custom dashboard for updating the data model, where an output of the application generator is used as an input to a dashboard generator that generates the dashboard. Nor would it have been obvious to one of ordinary skill in the art to bridge any potential combination with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to combine the prior arts. Accordingly, Claims 1-20 are allowed over the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735.  The examiner can normally be reached on IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459